     Case: 1:20-cv-07648 Document #: 57 Filed: 05/07/21 Page 1 of 1 PageID #:539




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

Mori Lee, LLC                                 )
                                              )
v.                                            )       Case No. 20-cv-7648
                                              )
THE PARTNERSHIPS and                          )       Judge: Hon. Sara L. Ellis
UNINCORPORATED ASSOCIATIONS                   )
IDENTIFIED ON SCHEDULE “A,”                   )       Magistrate: Hon. Jeffrey Cummings
                                              )
                                              )


                                       Voluntary Dismissal

       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, the undersigned

counsel for plaintiff hereby notify this Court that the plaintiff, Mori Lee, LLC, voluntarily

dismiss any and all claims against defendants without prejudice:

 Doe            Store                                Merchant ID
          11    GUOXIANG                             A3LJJZN2IJ5U3R
          38    ZuoouTrade                           A1HBZRML7UCXQE
          46    ff10586.ss                           ff10586.ss
         353    dress.love-520                       dress.love-520


Dated: May 7, 2021                            Respectfully submitted,


                                              By:        s/David Gulbransen/
                                                      David Gulbransen
                                                      Attorney of Record

                                                      David Gulbransen (#6296646)
                                                      Law Office of David Gulbransen
                                                      805 Lake Street, Suite 172
                                                      Oak Park, IL 60302
                                                      (312) 361-0825 p.
                                                      (312) 873-4377 f.
                                                      david@gulbransenlaw.com
